DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is allowable. The restriction requirement of claims 1-10, 16-17 and 18, as set forth in the Office action mailed on 04/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of pending claims 1, 3-4, 6-9, 16 and 17 is withdrawn.  Claims 1, 3-4, 6-9, 16 and 17, directed to a gear manufacturing machine are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, 14-17, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Ueda US 2005/0198793 is the closest art of record.
claims 11 and 21, Ueda discloses a method of manufacturing at least one toothed workpiece (W, see also paragraph [0009]) by a gear manufacturing machine (1) comprising a workpiece holder (12/13) and a tool holder (19) which each are rotatable by a drive, wherein the tool holder (19) is (inherently) arranged on a machining head (17), which (the tool holder 19) is (rotationally) movable relative to the workpiece holder (refer to the different direction arrow, indicated by the different axes as shown at least in Figure 9) by motion axes of the gear manufacturing machine (1), the tool holder (19) having a counterholder (20 or 50 as incorporated by reference JP’502), wherein the method comprises: gear manufacturing machining a workpiece (W) held in the workpiece holder (12/13) by a tool (refer to any of the tools provided on turret head 14, including H) held in the tool holder (19), in a first machining step and/or machining mode, in which the workpiece (W) is machined by a first tool (H) clamped on both of its sides between (as in Figure 11) the tool holder (19) and the counterholder (50) by milling, and gear manufacturing machining a second workpiece hled in the workpiece holder by a second tool (any of other tools T, see also paragraph [0047]) in the tool holder (19) in a second machining step and/or machining mode, in which the workpiece (W) is machined by the second tool clamped only on one of its sides in the tool holder (19), the counterholder (50) occupying an inactive position (for example, when not in use).
Ueda fails to disclose that in the inactive position of the counterholder, all elements of the counterholder and its support exhibit a predetermined clear distance to an axis of the tool holder.  More so, note that the counterholder is axially aligned with the tool axis, such that it is always within the axis and not at a clear distance to the axis.  A modification of the device of Ueda to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claims 1 and 28 have been considered as each respectively, being dependent on allowable claims 11 and 21, and as such, needing all of the allowable claimed limitations of claims 1 and 21.  Accordingly, claims 1 and 28, are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722